Citation Nr: 0504828	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for shrapnel wound 
to the face, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sickle cell trait with hematuria (claimed as kidney 
condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issue of entitlement to service connection for sickle 
cell trait with hematuria (claimed as kidney condition) based 
on a de novo review of the record  is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected shrapnel wound to the 
face is manifested by a superficial, non-symptomatic one cm 
scar within the hair of the right eyebrow, or disfigurement.

2.  In October 1970, the RO denied entitlement to service 
connection for sickle cell trait with hematuria.  The veteran 
was properly notified of his appellate rights, but he did not 
file an appeal.

3.  The evidence of record subsequent to the October 1970 
rating decision that relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for sickle cell trait with hematuria.

 
CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
shrapnel wound to the face have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

2.  The October 1970 rating decision that denied the veteran 
entitlement to service connection for sickle cell anemia with 
hematuria is final.  38 U.S.C.A. § 7105 (West 2002).

3.  The additional evidence received since the October 1970 
rating decision is new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for sickle cell trait with hematuria (claimed as a 
kidney disorder) have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
38 C.F.R. § 3.156 revised the standard for finding new and 
material evidence.  This change in the law is applicable in 
this case because the veteran's claim was filed after August 
29, 2001, the effective date of the amendment.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
June 2003, and a supplemental statement of the case dated 
April 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding this claim, and the evidence 
which has been received in this regard.  The appellant was 
also notified of the VCAA and what evidence VA would obtain 
in a letter dated September 2002.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

I.  Entitlement to an Increased Rating for Shrapnel Wound of 
the Face

Factual Background

Historically, in an October 1970 rating decision, the veteran 
was granted a 10 percent rating for shrapnel wound to face.  
This decision was based on service medical records that 
showed that the veteran sustained superficial shrapnel wounds 
to his right upper eyelid, chin, left biceps, and right 
forearm in May 1968 in Vietnam from enemy fire.  A July 1970 
VA examination indicated that there was a 1/4-inch by 1/8-inch 
disfiguring scar on his nose.  This rating remained in effect 
until the current claim.

An October 2002 VA examination indicates that the veteran 
intercepted a small piece of shrapnel in Vietnam, and 
reportedly retained it in the subcutaneous tissues just above 
and medial to his right eye.  On examination, there was a 1-
cm flat scar parallel to the eyebrow, essentially contained 
within the hair of the eyebrow, and of normal skin color.  
There was no sign of infection or inflammatory process.  
There was no disfigurement.  The scar was difficult to see 
initially, and needed good lighting for visualization.  The 
scar was mobile with the surrounding skin and was non-tender 
to touch.  There was no elevation or depression.  There was 
no keloid formation.  The scar did not affect the motion of 
the eyelid, or normal elevation of the eyebrow.  Front-on 
facial appearance was quite symmetrical and very much within 
normal limits.  The diagnosis was minimal scar from Vietnam 
shrapnel wound, without any residuals or disfigurement.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for the veteran's 
shrapnel wound to the face in accordance with the criteria 
set forth in the Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Under the regulations in effect prior to August 30, 2002, a 
zero percent disability rating is warranted for scars of the 
head, face, or neck that are slightly disfiguring.  A 10 
percent disability rating is warranted for scars that are 
moderately disfiguring.  A 30 percent evaluation requires 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast or the like, a 10 percent 
rating may be increased to a 30 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Effective August 30, 2002, for disfigurement of the head 
face, or neck, the following ratings apply for the indicated 
criteria.  An 80 percent evaluation is warranted if with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

A 30 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

A 10 percent evaluation is warranted for one characteristic 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The following notes follow and apply to Diagnostic Code 7800 
(2004).  Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under section 4.118, are: Scar 5 
or more inches (13 or more cm.) in length.  Scar at least 
one- quarter inch (0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.).  Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.).  Underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

Taking into account all of the relevant evidence, the Board 
finds that the scar left by the shrapnel wound to the face 
does not satisfy the criteria for a 30 percent rating under 
either the old or revised rating criteria.  The October 2002 
VA examination indicates that the scar caused no 
disfigurement, it was visible only in good lighting, it was 
mobile with the surrounding skin and was non-tender to touch, 
there was no elevation or depression, no keloid formation, 
and front-on facial appearance was quite symmetrical and very 
much within normal limits.  The diagnosis was minimal scar 
from Vietnam shrapnel wound, without any residuals or 
disfigurement.

The preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran submitted a formal application for VA disability 
compensation for a "kidney condition (sickle cell)" in June 
1970.  

Service medical records show that in February 1970, the 
veteran indicated on a report of medial history that he had 
sickle cell trait.  An April 1970 service medical record 
indicates that the veteran had a history of sickle cell 
trait, he had sickle cell bleeding left kidney, and gross 
hematuria.  A May 1970 service medical record indicates that 
the veteran was a known "sickeler" with recent 
hospitalization for hematuria; his workup was negative except 
for "SA" disease; his symptoms cleared with rest; he had 
started bleeding 4 days prior.  The impression was sickle 
cell disease.  A May 1970 service medical record indicates 
that the veteran had an episode of hematuria.  On 
examination, the veteran's kidneys, ureter, and bladder were 
normal.  

A July 1970 VA examination indicates that the veteran stated 
that he had sickle cell anemia and had noticed that his urine 
was light pink to red for the past few years.  He denied 
having abdominal pain, intestinal bleeding, and no 
adenopathy.  His spleen was not palpable or tender to 
pressure.  The veteran reported that he first developed 
episodes of painless gross hematuria in 1964, and was 
subsequently studied at Harlem Hospital in New York City, and 
was told that he had sickle cell trait.  The veteran reported 
that in January 1970 he had pain in his left flank and blood 
clots in his urine.  He was hospitalized at the VAH, 
Pittsburgh, Pennsylvania.   Lab data showed that the sickle 
test was positive.  X-ray of the skull showed nothing in the 
appearance of the skull to suggest sickle cell anemia.  The 
diagnosis was sickle cell anemia, and left renal hematuria 
due to sickle cell anemia.

In October 1970 the RO denied the veteran's claim for service 
connection for sickle cell anemia with hematuria, claimed as 
a kidney disorder.  At that time the RO determined the sickle 
cell anemia with hematuria was a constitutional or 
developmental disorder and nit a disability under the law.  
The veteran did not submit an appeal within one year after 
the date of the notice. Accordingly, this decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence. 38 U.S.C.A. § 
5108 (West 2002);

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

In July 2002, the veteran submitted an application to 
reopened his claim.

In a statement in support of claim, the veteran indicated 
that he was submitting all his medical records located at the 
VAMC, Charleston, or Savannah VA Outpatient Clinic.  The 
record shows that the veteran did not have outpatient 
treatment records.  Treatment records from the Charleston 
VAMC did not pertain to the veteran's claim for his sickle 
cell trait.

In March 1985 General Counsel for VA addressed the following 
question: In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin? 
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown. See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990)).

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VA O.G.C. Prec. Op. No. 1-85. In this opinion, General 
Counsel held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rating during service. VA O.G.C. Prec. Op. 
No. 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 
18, 1990)).

The Board finds that the above opinions from the General 
Counsel represent new and material evidence in that they 
permit the grant of service connection for sickle cell traits 
and disease under certain circumstances.  Accordingly, the 
claim is reopened.  


ORDER

Entitlement to increased rating for shrapnel wound to face is 
denied.

New and material evidence having been received, the claim for 
service connection for sickle cell trait with hematuria is 
reopened and to this extent only, the claim is granted.


REMAND

As previously discussed the Board has reopened the veteran's 
claim for service connection for sickle cell trait.  As such 
the current decision must be based on a de novo review of the 
records.  In this regard, the service medical records show 
that in February 1970, the veteran indicated on a report of 
medial history that he had sickle cell trait.  During service 
he was treated for hematuria.  A May 1970 service medical 
record indicates that the veteran had an episode of 
hematuria.  The impression was sickle cell disease. 

A July 1970 VA examination contains a diagnosis was sickle 
cell anemia, and left renal hematuria due to sickle cell 
anemia.  In view of these facts, the Board finds that 
additional development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any VA 
and private medical records pertaining to 
treatment for the disability in issue 
covering the period from August 1970 to 
the present.

2.  Thereafter, a VA examination by a 
hematologist should be conducted to 
determine the nature, severity, and 
etiology of the reported sickle cell 
anemia or sickle cell trait and any 
disability and pathology associated with 
the sickle cell trait.  In additional to 
blood studies any other testing deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner prior to the examination.  
It is requested that the examiner 
identify any disability and/or pathology 
associated with the sickle cell trait, if 
diagnosed.  Following the examination the 
examiner is requested to indicate when 
the sickle cell trait and/or anemia was 
initially manifested?  If prior to 
service the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the preservice 
disability underwent a chronic increase 
in severity beyond natural progression.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim on a de 
novo basis. I f the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, which 
includes the law and regulation regarding 
service connection, and an appropriate 
period of time within which to respond 
thereto.  Thereafter, the case should 
then be returned to the Board for further 
review, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


